              Case 8:19-cv-01060-AG-ADS Document 19 Filed 07/03/19 Page 1 of 2 Page ID #:49



                      1         Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                      2                stephen@abraham-lawoffices.com
                                              1592 Pegasus Street
                      3                Newport Beach, California 92660
                                           Telephone: (949) 878-8608
                      4                    Facsimile: (714) 852-3366

                      5    Attorney for Defendants Balbir Singh
                           Bhatti, B & S Haster, LLC
                      6

                      7

                      8                              UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                      9
                   10
                           ABACUC HERAS, an individual,
                   11                                                           Case No. 8:19-cv-01060-AG-ADS
                                                                 Plaintiff,
                   12
                                                                                ERRATA – NOTICE OF
                   13                        v.                                 WITHDRAWAL OF ECF DOC. 17
                   14 BALBIR SINGH BHATTI, an                                   Honorable Andrew J. Guilford
                      individual, dba ABC Liquor; B & S                             Ronald Reagan Federal Building and United
                   15
                      HASTER, LLC, a California limited                             States District Courthouse
                                                                                    411 West Fourth Street
                   16 liability company; and DOES 1-10,
                                                                                    Courtroom 10D
                      inclusive                                                     Santa Ana, CA 92701
                   17

                   18                                         Defendant.
                   19

                   20
                                     Defendants, Balbir Singh Bhatti (“Bhatti”) and B & S Haster, LLC
                   21
                           (“Haster”) (collectively “Defendants”), hereby notice and request withdrawal of
                   22
                           ECF Document 17 and 17-1 filed in error.
                   23

                   24      Dated: July 3, 2019                       LAW OFFICES OF STEPHEN ABRAHAM
                   25

                   26                                                By:         /s/ Stephen E. Abraham
                   27                                                         Stephen E. Abraham
                                                                              Attorneys for Defendants
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Peg asus Street
 Newport Be ach, CA
        92660              Errata Doc 17                                    1
    (949) 878-8608
                                                              ERRATA – WITHDRAWAL OF ECF 17
              Case 8:19-cv-01060-AG-ADS Document 19 Filed 07/03/19 Page 2 of 2 Page ID #:50



                      1                                    PROOF OF SERVICE
                      2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                      3

                      4 I am employed in the County of Orange, State of California. I am over the age of
                        18 and not a party to the within action. My business address is: 1592 Pegasus
                      5 Street, Newport Beach, California 92660.

                      6
                             On July 3, 2019, I served the foregoing document described as: ERRATA –
                      7
                      NOTICE OF WITHDRAWAl OF ECF DOC. 17 thereon on all interested
                    8 parties in this action as follows:

                    9      Joseph R. Manning, Jr., Esq.                  Representing Plaintiff
                           Michael J. Manning, Esq.
                   10      Craig G. Côté, Esq.
                           MANNING LAW, APC
                   11      20062 SW Birch Street, Ste. 200
                           Newport Beach, CA 92660
                   12
                                     [x]   e-Filing pursuant to Court order
                   13

                   14                Executed on July 3, 2019, at Newport Beach, California.
                   15
                             I declare under penalty of perjury under the laws of the State of California
                   16 that the above is true and correct.

                   17

                   18                                             /s/ Stephen E. Abraham
                                                                    Stephen E. Abraham
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Peg asus Street
 Newport Be ach, CA
        92660              Errata Doc 17
    (949) 878-8608
                                                               PROOF OF SERVICE
